¶ 1 This case came before the Court on its February 7, 2019, En Banc Conference to consider the petition for review and motion to reverse legal financial obligations. A majority of the Court voted in favor of the following result:
¶ 2 Now, therefore, it is hereby
¶ 3 ORDERED:
¶ 4 That the petition for review is granted. Any party may serve and file a supplemental brief within 30 days of the date of this order, see RAP 13.7(d). The Petitioner's motion to reverse legal financial obligations is denied without prejudice to raising the issue at a resentencing hearing in the superior court.
For the Court
/s/ Johnson, J. ASSOCIATE CHIEF JUSTICE